IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                          __________________

                             No. 95-30039
                         Conference Calendar
                          __________________

DANNY McCRAY MATHERLY,
                                       Plaintiff-Appellant,

versus

DONNIE R. SEAL AND ED C. DAY,
                                       Defendants,

DONNIE SEAL,
                                       Defendant-Appellee.

               * * * * * * * * * * * * * * * * * * *

                         ____________________

                              No. 95-30040
                          Conference Calendar
                         ____________________


DANNY McCRAY MATHERLY,
                                       Plaintiff-Appellant,

versus

DONNIE R. SEAL AND ED C. DAY,
                                       Defendants-Appellees.

                       - - - - - - - - - -
          Appeals from the United States District Court
              for the Eastern District of Louisiana
                      USDC No. 94-CV-1168 F
                       - - - - - - - - - -
                         August 22, 1995


Before KING, JOLLY, and WIENER, Circuit Judges.

PER CURIAM:*

     *
          Local Rule 47.5 provides: "The publication of opinions
that have no precedential value and merely decide particular
cases on the basis of well-settled principles of law imposes
needless expense on the public and burdens on the legal
                       Nos. 95-30039 & 95-30040
                                  -2-


     Danny M. Matherly, a prisoner in the Washington Correctional

Institute, filed a complaint under 42 U.S.C. § 1983 alleging that

prison guard Donnie R. Seal searched Matherly's foot locker and

rifled his files.   The dismissal of this suit is the subject of

case number 95-30039.    The parties agreed to proceed before a

magistrate judge under 28 U.S.C. § 636(c).    The district court's

findings of fact are reviewed for clear error; matters of law are

reviewed de novo.     See Fed. R. Civ. P. 52; Valencia v. Wiggins,

981 F.2d 1440, 1449 (5th Cir.), cert. denied, 113 S. Ct. 2998

(1993).

     The district court was correct in concluding that Matherly

has no Fourth Amendment protection against an unreasonable search

of his prison cell.     Hudson v. Palmer, 468 U.S. 517, 526 (1984).

     Matherly did not specifically allege that anything had been

removed from the files or that the inspection of the files had

hampered his legal activities.     As such, Matherly has failed to

state "a cognizable constitutional claim either for a denial of

access to the courts or for denial of [his] right to free speech

by alleging that [his] . . . legal mail was opened and inspected

for contraband outside [his] presence."     Brewer v. Wilkinson, 3
F.3d 816, 825 (5th Cir. 1993) (case addressed incoming legal

mail), cert. denied, 114 S. Ct. 1081 (1994).

     The district court's denial of his motion to proceed on IFP

is the subject of Matherly's appeal in case number 95-30040.      The




profession." Pursuant to that Rule, the court has determined
that this opinion should not be published.
                    Nos. 95-30039 & 95-30040
                               -3-

district court was correct in denying IFP as moot because

Matherly had already been granted IFP status.

     AFFIRMED.